Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 1 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7, 9-28 are allowed.
The most pertinent prior arts are Stuva and Faries. In combination the prior arts teach the limitations of the claimed invention but are silent regarding “wherein the connector and the compressed air outlet are female or male parts of a Luer connector with a female or male sealing cone, or a corresponding Luer lock connector with additional security thread.” As noted in the non-final office action, the connector is not explicitly taught since it is assumed that there is a connecting element between the various elements in Figure 1. Amended claim 1 now includes the limitations from original claim 6 and 8. These limitations specify the type of connector as well as indicating that the connector and compressed air outlet are a part of a Luer connector. Based on the prior arts, one of ordinary skill in the art would not have arrived at the claimed invention since there is no evidence in the prior arts that anticipate nor render the limitation obvious. The filed remarks, filed 1/26/2022, detail distinguishing features between the claimed . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TARUN SINHA/            Primary Examiner, Art Unit 2863